Holmes, J.,
concurring. I am in agreement with the syllabus law in this opinion and concur in the judgment and most of the commentary expressed by *179Justice Locher herein. However, on the recurring subject of the unlawfulness of the retroactive application of laws, I am compelled to make a few comments.
As stated in the majority opinion, “[a] statute is presumed to be prospective in its operation unless expressly made retrospective,” R.C. 1.48. (Emphasis added.) Prospectivity or retroactivity of a statute is always to be measured from the effective date of the statute. Also, contrary to the principle expressed in Denicola v. Providence Hospital (1979), 57 Ohio St. 2d 115 [11 O.O.3d 290], in which case I admittedly concurred, the subject which is questioned as to the retroactive or prospective application of the law is the occurrence which gave rise to the cause of action and not the pursuit of such cause of action. If there is no specific expression by the General Assembly that the statute is to be retroactive in its application, R.C. 1.48 provides that it is to be prospective and, accordingly, applied to causes of action arising subsequent to the effective date of the legislation.
If the General Assembly specifically expresses in the statute that it is to be retroactively applied to causes arising prior to the effective date of the statute, then, courts will seek to determine whether the statute is procedural or remedial on the one hand, or whether it is substantive on the other. If the statute is substantive, applying the statute retroactively would violate Section 28 of Article II of the Ohio Constitution. Following this procedure would render the determination of most of these issues a simple matter. A look to the statute itself is all that is required.
Here, the statute is silent as to its retroactive applicability; therefore, it is to be applied only prospectively. Further, the statute, as correctly held by the majority here, is substantive and therefore may only be applied prospectively.
Accordingly, I concur as aforestated.
W. Brown, J., concurs in the foregoing concurring opinion.